Citation Nr: 0211063	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to September 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  Hypertension was not present in service or within one 
year of service discharge and current hypertension is not 
etiologically related to the veteran's active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
duty, nor may its incurrence or aggravation during active 
duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
diagnosis of hypertension.

The veteran submitted a claim for service connection for a 
hip disability in September 1957.  He did not mention 
hypertension in this claim or in January 1981 when he 
attempted to reopen his claim for service connection for hip 
disability.

VA outpatient records for the period from December 1980 to 
March 1981 show complaints of hip pain.  On VA examination in 
June 1981 the veteran's blood pressure was elevated.  The 
veteran identified treatment providers for his hip condition 
but did not indicate that he was receiving treatment for 
hypertension.  Primary vascular hypertension was diagnosed.  

The veteran submitted a claim of entitlement to service 
connection for hypertension in October 1998.  He reported 
that he had received treatment at the Allentown VA Outpatient 
Clinic since 1978.  He also indicated that he had been 
treated at the Washington D.C. VA Medical Center (VAMC) from 
1984 through 1989.  

The RO requested records from the Washington D.C. VAMC in 
March 1999.  In April 1999 the VAMC responded that it was 
unable to locate records pertaining to the veteran.

VA outpatient treatment records for the period March 1986 to 
March 2000 show that the veteran received medication for his 
high blood pressure.

Records from the veteran's private physician for the period 
from April 1996 to February 2000 reveal that the veteran was 
treated for hypertension throughout that period. 

In April 2001 the RO contacted the veteran and instructed him 
to identify any 
non-VA physicians or medical facilities that had provided 
treatment for his high blood pressure or recorded his blood 
pressure since service.  The RO indicated that the veteran 
should provide complete names and addresses, and that on 
receipt of that information it would attempt to obtain the 
identified records.  

In response, the veteran submitted an authorization and 
consent to release information, listing providers who had 
purportedly treated him since 1958.  He did not provide 
complete addresses or identifying information.  He also 
stated that he was treated at the Washington D.C. VAMC and 
the Allentown Outpatient Clinic.  

In June 2001 the RO again contacted the veteran.  He was 
informed that his authorization and consent form had been 
received, but that in order for the RO to obtain records, a 
form for each of the doctors listed must be completed.  The 
RO provided the forms and instructed the veteran to provide 
addresses.  There is no evidence that the veteran responded 
to the RO's June 2001 correspondence.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that the veteran has been apprised of the 
evidence and information necessary to substantiate his claim.  
The RO has specifically informed the information needed from 
him to enable the RO to obtain evidence on his behalf.  The 
RO has obtained all available VA treatment records and 
adequately identified private treatment records.  Neither the 
veteran nor his representative has provided adequate 
identifying information to allow VA to obtain additional 
evidence or information which could be obtained to 
substantiate the claim.

Therefore, there is no additional action to be undertaken to 
comply with the VCAA or the implementing regulations.  A 
remand to afford the RO an opportunity to consider the claim 
in light of the VCAA and the implementing regulations would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board will 
address the merits of the veteran's claim.

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Certain chronic diseases, such as 
hypertension, when manifest to a degree of 10 percent within 
one year from the date of termination of such service, shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In considering this case on the merits, the Board finds that 
service connection for hypertension is not warranted.  In 
this regard the Board notes that the veteran's service 
medical records show that he was not found to have 
hypertension.  Further, although the veteran has submitted 
previous claims to VA, he did not claim entitlement to 
service connection for hypertension until 1998, more than 40 
years after service discharge.  The first medical evidence of 
hypertension in the record dates to June 1981, nearly 24 
years after the veteran was discharged from service.  While 
the evidence clearly establishes that the veteran is 
currently being treated for hypertension, the record is 
devoid of medical evidence of a nexus between the current 
disability and the veteran's military service.  While the 
veteran was invited on two occasions to provide the specific 
information needed for VA to obtain pertinent private 
treatment records, he failed to do so.

The evidence of a relationship between the veteran's military 
service and his current hypertension is limited to the 
veteran's own statements and those of his representative; 
however, as laypersons, they are not qualified to render an 
opinion concerning medical diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim, and service 
connection for hypertension must be denied.



						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

